Citation Nr: 0517006	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from January 1964 
to February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  Specifically, in that decision, the RO 
confirmed a previous denial of entitlement to service 
connection for bilateral hearing loss.  

Following receipt of notification of the August 2001 
determination, the veteran perfected a timely appeal with 
respect to the continued denial of his service connection 
claim.  In September 2004, the Board determined that, 
although new and material evidence sufficient to reopen the 
previously denied claim for service connection for bilateral 
hearing loss had in fact been received, the evidence of 
record did not support a grant of the de novo issue of 
entitlement to service connection for this disability.  
Consequently, the Board denied service connection for 
bilateral hearing loss.  

Subsequently, the veteran filed a timely appeal of the 
Board's September 2004 denial with the United States Court of 
Appeals for Veterans Claims (Court).  In March 2005, the 
Court issued an Order remanding that part of the September 
2004 decision (which had denied service connection for 
bilateral hearing loss) to the Board for further development 
and adjudication.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  




REMAND

According to the service medical records, the enlistment 
examination conducted in January 1964 provided the following 
puretone threshold results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
55
50
LEFT
10
5
5
45
50

The separation examination, which was conducted in February 
1967, provided the following initial puretone threshold 
results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
NR
55
LEFT
5
0
15
NR
65

A repeated audiological evaluation completed at the February 
1967 separation examination demonstrated the following 
puretone threshold results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
NR
45
LEFT
15
5
25
NR
40

Prior to November 1, 1967, American Standards Association 
(ASA) was the method used to evaluate hearing acuity.  
Effective November 1, 1967, International Standards 
Organization (ISO) became the method used to evaluate hearing 
acuity.  As the puretone threshold studies which were 
conducted at the enlistment examination in January 1964 and 
at the separation examination in February 1967 in the present 
case were completed prior to November 1, 1967, these tests 
are presumed to have used the older ASA method.  Thus, the 
results of these tests which have been provided in this 
Remand have been converted from the older ASA numbers to the 
newer ISO numbers.  

Post-service audiological evaluations provide repeated 
findings of a hearing loss disability in both of the 
veteran's ears.  See, 38 C.F.R. § 3.385 (2004).  Further, in 
an August 2001 statement, a VA physician expressed his 
opinion that the veteran's "entrance and separation 
audiology exams are essentially unchanged."  More recently, 
at a VA outpatient treatment session conducted in February 
2005, a VA physician noted that the veteran's medical history 
includes hearing aides.  In an April 2005 addendum, this same 
doctor noted that the veteran's in-service responsibilities 
included demolition work as well as combat activities which 
caused him to be exposed to loud noises on a regular basis.  
In a second addendum dated two days later in April 2005, this 
doctor explained that the veteran "had an existing hearing 
condition prior to his service in the military . . . [and 
that d]uring his service time, he had exposure to loud noises 
including explosions, gunfire, etc. that aggravated and 
likely accelerated this condition."  

Importantly, however, this physician does not specifically 
state that he had had the opportunity to review the veteran's 
claims folder, including in particular the service medical 
records contained therein.  A remand is necessary, therefore, 
to accord the veteran an opportunity to undergo a VA 
audiological examination to determine the nature, extent, and 
etiology of his bilateral hearing loss disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of his bilateral 
hearing loss.  The claims folder and a 
copy of this Remand must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests, including an audiological 
evaluation, should be conducted.  

All pertinent audiological pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
Further, after reviewing the veteran's 
claims folder and examining him, the 
examiner should express opinions as to 
whether the veteran exhibited hearing 
loss at entry into service; if so, 
whether there was an increase in the 
severity of the hearing loss during 
service; and, if so, whether such an 
increase was due to the natural progress 
of the disability.  All opinions should 
be reconciled with the service medical 
records and the August 2001 and April 
2005 medical opinions.  

2.  The RO should then adjudicate the 
issue of entitlement to service 
connection for bilateral hearing loss.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



